internal_revenue_service number release date uil number s cc fip plr-102789-01 date legend taxpayer state a year year year year date a target old area new area r s h x y dear this is in response to letters dated date and date requesting consent to taxpayer’s revocation of its election under sec_831 to be taxed only on its investment_income effective for the calendar tax_year taxpayer is a small_mutual insurance_company incorporated in state a and is taxable under sec_831 taxpayer has been in the insurance_business for many years and presently provides fire and allied lines insurance coverage to residents in a geographic area within state a under a variety of policies including standard fire homeowners farm owners and commercial multi- peril policies sec_831 provides generally that insurance_companies other than life_insurance_companies are taxed on their taxable_income sec_831 allows certain small non-life companies to elect to be taxed on their taxable_investment_income only this election is found under sec_831 and a company is eligible to make the election if as provided in sec_831 its net written premiums or if greater direct written premiums for the taxable_year exceed dollar_figure but do not exceed dollar_figure once the election is made the company’s taxable_investment_income is computed under sec_834 taxpayer made the sec_831 election for year with the filing of its u s property and casualty insurance_company income_tax return at that time taxpayer was a county mutual_insurance_company that was allowed to write its lines of business primarily fire and allied lines in a six adjacent county area within state a the old area prior to taxpayer’s acquisition of target by statutory merger in year described below the bulk of the policies written by taxpayer covered risks in the dollar_figure to dollar_figure range at the end of year taxpayer’s direct written premium was only dollar_figurex prior to the year merger taxpayer was heavily reliant upon the quota share reinsurance that it obtained from other insurance companie sec_1 on date a of year taxpayer acquired all the assets of target another state a county mutual insurance association in a statutory merger under state a law taxpayer as the surviving company in the merger decided to issue policies in a different six adjacent county area within state a the new area which contained a large agricultural county in which it had not previously engaged in the insurance_business also subsequent to the merger taxpayer raised its risk limits so that the bulk of its policies were in the dollar_figure to dollar_figure range further after the merger taxpayer also shifted away from its reliance upon quota share reinsurance and assumed greater risks on its own and generally limited its use of reinsurance to excess of loss reinsurance this reduced the reinsurance_premium amounts that it paid from amount dollar_figurer in year to an average annual reinsurance_premium of only dollar_figures per year over the next three years in addition as a result of some serious h natural disasters that had occurred in its area of operations which were covered by taxpayer’s policies taxpayer’s management has placed increased attention to the possibility of significant underwriting losses in fact taxpayer has suffered underwriting losses in several years in the recent past and thus taxpayer’s tax_liability was larger than those liabilities would have been had its sec_831 election not been in effect quota share reinsurance is automatic reinsurance which requires the insurer to transfer and the reinsurer to accept a given percentage of every risk within a defined category of business written by the insurer excess of loss reinsurance is a method whereby an insurer pays the amount of each claim for each risk up to a limit determined in advance and the reinsurer pays the amount of the claim above that limit up to a specific sum finally since the merger taxpayer’s direct written premiums have increased significantly from dollar_figurex in year to dollar_figurey in year taxpayer represents that it will not make an election under sec_831 to be taxed on only its investment_income for any of the first five taxable years following the year to which the consent relates section f of the technical_and_miscellaneous_revenue_act_of_1988 added the flush paragraph following sec_831 which states the election under clause ii shall apply to the taxable_year for which made and for all subsequent years for which the requirements of clause i are met such an election once made may be revoked only with the consent of the secretary in making that change congress indicated that in adopting the amendment it intended that the election not be used as a means of eliminating tax_liability eg by making the election only for years when the taxpayer did not have a net operating losses rather it intended that the election be a simplification measure for small companies h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess as indicated above taxpayer has shown that since its merger with target in year the character of its business has changed significantly in the geographic area covered by its policies the dollar limits of its coverage and its reinsurance strategy of retaining more of the risks that it writes further since the merger the amount of premiums written by taxpayer has increased significantly in view of the foregoing taxpayer requests that consent be granted to the revocation to its sec_831 election consent is hereby granted to the revocation of taxpayer’s sec_831 election effective for the year no opinion is expressed under other sections of the code and income_tax regulations that may also be applicable the ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cites as precedent a copy of this letter should be attached to the federal_income_tax returns to be filed by taxpayer with respect to the taxable_year with respect to which this consent is granted and the next succeeding five taxable years pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours acting associate chief_counsel financial institutions products by mark smith chief branch
